BENEDICT, District Judge.
The decisions of the supreme court, in the cases of People’s Ferry Co. v. Beers, 20 How. [61 U. S.] 400, and Roach v. Chapman. 22 How. [63 U. S.] 129, which hold that a contract for building a ship, or supplying materials for her construction, is not a maritime contract, furnish the law of this case. These decisions are binding authorities, which must be accorded their full and legitimate effect by the courts below, and they make it my duty to dismiss the present libel, with costs.